Citation Nr: 1612894	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-47 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to special monthly compensation based upon the need for regular aid and attendance or due to housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
INTRODUCTION

The Veteran had service from December 1962 to July 1968, including service within the Republic of Vietnam where she earned the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In January 2012, the Veteran testified at a Videoconference Hearing.  A transcript of the hearing is of record.  In February 2013, the Board notified the Veteran that the Veterans Law Judge who had conducted the January 2012 hearing was no longer employed at the Board.  This notice stated that if no response was received within 30 days, the Board will assume that she did not want another hearing.  The Veteran did not respond.  Accordingly, in May 2013, the Board found that there remained no outstanding hearing request.

In May 2013 and January 2015, the Board remanded the matter to the AOJ for evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Remand is required to obtain compliance with the Board's prior remand.  The Board is obligated by law to ensure that the AOJ complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  AOJ compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  In the January 2015 remand, the Board directed the AOJ to, among other things, to contact the Veteran for authorization to obtain Vet Center records.  On March 12, 2015, the AOJ dispatched correspondence requesting submission of Authorization to Disclose Information forms for any Vet Center at which she received treatment.  This correspondence omitted the Veteran's apartment number from the address, and it was returned to AOJ on April 6, 2015 because of "Insufficient Address."  Subsequently, on April 23, 2015, the AOJ dispatched a correctly addressed letter; however, that letter only requested the Veteran's current mailing address.  In a June 2015 Deferred Rating Decision, the AOJ noted that it needed to "ensure that we are sending mail to the correct address.  Although the correspondence dispatched to the Veteran since March 12, 2015 is appropriately addressed, the AOJ never corrected the March 12, 2015 error by re-dispatching that particular correspondence with the correct address.  The Veteran, therefore, has not been notified that she needs to submit authorization for VA to obtain Vet Center records.  Accordingly, remand is required.

While on remand, it is prudent to update VA treatment records as it evident upon review of the claims file that the Veteran continues to receive care at both the West Haven and Newington VA Medical Center since June 2015.  See 38 C.F.R. 
§§ 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Finally, although the AOJ noted it was attempting to verify all dates of the Veteran's service, it has not yet done so.  In a 2000 response from the National Personnel Records Center (NPRC), it was noted that the records necessary to obtain verification of the entire period of the Veteran's service had been charged out to Marine Corps Headquarters and had not been returned to the file.  Although the NPRC noted it was forwarding the AOJ's request, no verification has been received.  In the most recent 2011 rating decision, the AOJ noted that was attempting to verify the periods of service from September 1962 to November 1962 and from December 1962 to July 1965.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain verification of the dates of the Veteran's service, from the NPRC or any other appropriate government records repository.  If verification is not possible, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain verification must continue until it is determined that it is not possible or that further attempts to do so would be futile.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to clarify by name, address, and dates of treatment which Vet Centers she uses for treatment of her PTSD.  Request treatment records from the Norwich Vet Center.  This request for clarification should include instruction that a signed authorization for Vet Center treatment records is required.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

3.  Obtain outstanding VA treatment records, to include all records from the West Haven and Newington VA Medical Centers for treatment since June 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a SSOC must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

